Citation Nr: 0610525	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a right knee 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



/
INTRODUCTION

The veteran had active military service from April 1960 to 
July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for a 
scar of the right knee with a noncompensable rating.  

This matter was first reviewed by the Board in January 2004, 
at which time the case was remanded for development in 
compliance with 38 U.S.C.A. §§ 5103 and 5103A.

In a statement submitted by the veteran in February 2004 the 
veteran raises the new issue of service connection for 
migraine headaches.  The file contains no evidence which 
shows that this claim has been adjudicated.  Accordingly, the 
issue of entitlement to service connection for migraine 
headaches is referred back to the RO for appropriate action.  
38 C.F.R. § 3.103.


FINDINGS OF FACT

1.  The veteran has a curvilinear scar along the lateral 
border of his right knee that is approximately seven 
centimeters in length; that is nontender, nonadherent, and of 
normal coloration; and that consists of no underlying soft 
tissue damage. 

2.  The veteran has a full range of motion in his right knee 
from zero to 130 degrees.

3.  The scar upon the veteran's right knee is a superficial 
scar that does not encompass an area 144 square inches (929 
square centimeters) or greater, and does not cause limited 
motion in the veteran's right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for a 
right knee scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802, 7805 
(2001, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

Service medical records (SMRs) reveal that in November 1963 
the veteran was involved in a motor vehicle accident in which 
his right knee was lacerated.  The veteran underwent 
debridement of the wound and the wound was stitched close.  
SMRs show no further treatment for the right knee.  At the 
time of his discharge in July 1964 the veteran was noted as 
having a three inch lateral scar in the region of the right 
patella.  His lower extremity range of motion was reported as 
normal.  

In January 2003 the veteran was granted service connection 
for a right knee scar with an evaluation of 0 percent, 
effective June 2002.  The veteran has appealed this 
noncompensable rating.

Prior to August 2002 any scar that, as a minimum, was not 
"tender and painful on objective demonstration," was rated 
based on the "limitation of function of the bodily part 
affected."  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

As of August 2002, a rating evaluation of 10 percent became 
appropriate for superficial scars located on areas other than 
the head, face, or neck, encompassing an area or areas of 144 
square inches (929 square centimeters) or greater, that are 
superficial and that do not cause limited motion.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).

A compensation and pension examination (C&P) done in March 
2003 revealed that the veteran has a 6 1/5 centimeter long 
curvilinear scar along the lateral border of his right knee, 
just lateral to the patella.  The examiner reports that the 
scar is nontender and nonadherent, and of normal coloration 
without any increased warmth.  The examiner also reports that 
there are no soft tissue defects, no effusion to the knee, 
and no tenderness to palpation along the joint line, either 
medially or laterally.  In addition, the examiner noted that 
the veteran ambulates with a nonantalgic gait, and that the 
veteran has a full range of motion in his right knee from 
zero to 130 degrees.  

The examiner's findings are consistent with the veteran's 
post-service treatment records, which contain no mention of 
any limitation of movement caused by the veteran's right knee 
scar, nor of any treatment therefor.  In fact, during the C&P 
examination the veteran said that he "only occasionally" 
has a "veered" feeling in his right knee "once every four 
to five months," and that he experiences no pain, swelling, 
or disability during these episodes.  According to the 
veteran, he had some disability for about a year after the 
in-service injury, but has had no disability and no symptoms 
since that time.  

Based on the evidence of record, which includes the veteran's 
SMRs; the report from the March 2003 C&P examination; VA and 
private treatment records; and the veteran's subjective 
statements in support of his claim; the veteran clearly has a 
"completely asymptomatic" scar upon his right knee that has 
not appreciably limited the movement of his right knee for 
the past forty years.  Accordingly, the veteran's right knee 
scar did not meet the criteria of 38 C.F.R. § 4.118 on the 
date he was granted entitlement to service connection for a 
right knee scar, and does not meet current schedular 
standards.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the right knee scar that would take the veteran's 
case so outside the norm as to warrant an extraschedular 
rating.  The case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even so, the Board finds 
no provision upon which to assign any higher rating.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in February 2004 
satisfied the duty to notify provisions.  SMRs have been 
obtained and made a part of the file.  The veteran also 
underwent a C&P examination in March 2003.  In addition, VA 
and private treatment records were obtained and made a part 
of the file.  The RO readjudicated the claim in March 2005.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met its duty to notify and assist as to the issue 
decided herein.  To the extent that VA has failed to fulfill 
any duty to notify or assist the veteran, the Board finds 
that error to be harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 116 (2005) ( " . . . an error is 
nonprejudicial where the benefit sought could not possibly 
have been awarded as a matter of law").


ORDER

A compensable rating for a right knee scar is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


